Citation Nr: 1422810	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-26 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected residuals of a low back injury, chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2010, the Veteran presented testimony in support of his claims to the undersigned Acting Veterans Law Judge (AVLJ) during a personal hearing, held via video conferencing.

In December 2010, the Board remanded these claims for further development, including the gathering of records and the scheduling of VA examinations.  Both examinations were conducted in January 2011, however, both require supplemental comment.  Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In regards to the Veteran's claim to service connect tinnitus, he has been provided three VA examinations.  Medical nexus opinions were not obtained, however, as the examiners indicated they would not be able to opine on whether tinnitus was related to noise exposure during service without resorting to speculation.  Specifically, they indicated that the Veteran has had a history of both conductive and sensorineural hearing loss, which as of January 2011 had cleared up, that prevented them from forming an opinion.  They did not explain the significance of these findings, nor did they consider the Veteran's complaints of persistent, although intermittent, symptoms of tinnitus since service. 

In regards to the claim for service connection for a bilateral foot disorder, in the December 2010 remand, the Board asked for an appropriate VA examination to be scheduled for a medical opinion on whether the Veteran's bilateral foot disabilities, including plantar fasciitis, per planus, hammertoes, hallux valgus, and degenerative joint disease in the first toes, are related to service.  Specifically, the examiner was asked to consider whether his bilateral foot diagnoses were directly related to service, and also whether any of the Veteran's service-connected disabilities caused or aggravated his bilateral feet disabilities.  The examiner did not address all of the diagnosed disabilities, nor the question on secondary service connection, thus a supplemental opinion is required.

As three years have passed since the previous examinations, updated treatment records should be obtained prior to requesting the supplemental medical opinions.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his feet and his tinnitus since June 2008, and make arrangements to obtain all identified records not already associated with the claims file, including updated VA treatment records.

2.  After completion of the above directive, forward the claims file to the examiner that conducted the January 2011 VA tinnitus examination.  If that examiner is not available, schedule the Veteran for an appropriate examination, in which case, a complete examination including all relevant diagnostic tests should be conducted.  The examiner's report must indicate a review of the claims file.

The examiner is asked to provide an opinion on whether it is as likely as not (50% or greater probability) that the Veteran's tinnitus manifested in service or as a result of noise exposure during service.  In providing this opinion, the examiner is asked to consider the Veteran's complaints of persistent, but intermittent, tinnitus since service, which became constant in the 1990s or 2000s.

If unable to provide an opinion without resorting to speculation, please explain why such is the case, and whether any additional testing or information could be obtained to allow an opinion without speculation.   Previous examiners have been unable to opine without resorting to speculation, citing inconsistent types of hearing loss throughout the years that had apparently resolved by January 2011.  However, the significance of the inconsistencies and why these inconsistent findings prevented them from forming an opinion was not explained.

3.  After completion of the above directive, forward the claims file the examiner that conducted the January 2011 VA feet examination for a supplemental opinion.  If that examiner is not available, schedule the Veteran for appropriate VA compensation examination of the feet, in which case, a complete examination including all relevant diagnostic tests should be conducted.  The examiner's report must indicate a review of the claims file.

The Veteran has been diagnosed with plantar fasciitis, pes planus, hammertoes, hallux valgus, and degenerative joint disease in the first toes.  For each diagnosis, and any additional disability diagnosed since the previous VA examination, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner is asked to consider the Veteran's 1973 parachuting accident, wherein he claims to have landed feet first.  In this regard, the Veteran's private physician indicated that the 1973 accident likely had permanent, detrimental effects on his lower extremities.  The examiner is advised that the Veteran's service treatment records (STRs) do not document an injury to the feet, but this fact, by itself, is not dispositive of the issue.  

The examiner is also asked to provide an opinion on whether it is at least as likely as not that any of the Veteran's feet disabilities has been caused or aggravated (i.e., permanently increased in severity) by any of his service connected disabilities.  He is service connected for chronic lumbosacral strain, chondromalacia of the bilateral knees, and right shoulder strain.  

All rendered opinions must be accompanied by explanatory rationale, i.e., with medical explanation or citation to the record.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



